Citation Nr: 0311693	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected chronic mechanical low back pain with disc 
protrusion prior to April 22, 1997.

2.  Entitlement to a rating in excess of 20 percent for the 
service connected chronic mechanical low back pain with disc 
protrusion from April 22, 1997.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected bilateral hallux valgus with degenerative 
joint disease.

4.  Entitlement to a rating in excess of 10 percent for the 
service connected cubital tunnel syndrome of the right elbow.

5.  Entitlement to a compensable rating for the service 
connected cubital tunnel syndrome of the left elbow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1978 to July 
1996.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).  The veteran testified at a 
December 2002 videoconference hearing before the undersigned 
member of the Board.

In regard to the claims for higher evaluations, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the October 1996 rating action was the 
initial grant of service connection for the disabilities at 
issue, whether staged ratings should be assigned for the 
veteran's service connected disabilities must be considered. 

Also in regard with an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
instant claims for higher evaluations involve ratings 
assigned in connection with the original grant of service 
connection, the holdings in Fenderson and AB must be adhered 
to in the adjudication of these claims.  


REMAND


In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is inadequate 
notice to the veteran of the type of evidence necessary to 
substantiate his claims and the division of responsibilities 
between the veteran and VA in obtaining that evidence.  See 
Quartuccio, supra.  As the RO has not fulfilled its 
obligations under the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, a remand is required in this case.

Additionally, the record suggests that the RO did not fulfill 
its duty to assist under the VCAA.  All current treatment 
records relative to the disabilities on appeal must be 
obtained and associated with the claims folder. 

The duty to assist also includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran should 
therefore be afforded VA orthopedic and neurology 
examinations to determine the current nature and extent of 
the disabilities on appeal. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, the veteran's case is REMANDED for the following 
action:
 
1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and neurology 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
accomplished.  All of the following 
points of development must be 
accomplished.

a) The orthopedic examiner should provide complete 
range of motion studies for the low back.  The 
examiner should indicate whether there is any pain, 
weakened movement, excess fatigability, or 
incoordination on movement of the low back and 
whether there is likely to be additional range of 
motion loss of the service-connected low back due 
to any of the following:  (1) pain on use, 
including flare-ups;  (2) weakened movement; (3) 
excess fatigability; or  (4) incoordination.  The 
above determinations must, if feasible, be 
expressed in the degree of the additional range of 
motion loss due to pain on use or during flare-ups.  
If the examiner is unable to make any of the above 
determinations, it should be so indicated on the 
record.  

b) The orthopedic examiner should provide complete 
clinical findings for all manifestations of 
bilateral hallux valgus to include whether there is 
evidence of the functional equivalent of moderate 
foot injury, moderately severe foot injury or 
severe foot injury resulting from the bilateral 
hallux valgus.

c) The neurology examiner should indicate whether 
there is evidence of moderate intervertebral disc 
disease (due to the service connected low back 
disability) with recurring attacks; severe 
intervertebral disc disease with recurring attacks 
with intermittent relief; or pronounced 
intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc with 
little intermittent relief.  The examiner should 
also indicate whether there is evidence of 
intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six 
weeks during the past 12 months; whether there is 
evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during 
the past 12 months; or whether there is evidence of 
intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 
months.  The examiner must detail for the record 
all orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

d) The neurology examiner should provide complete 
clinical findings to include whether there is loss 
of reflexes, muscle atrophy, sensory disturbances 
or constant pain which at times is excruciating 
resulting from the service connected cubital tunnel 
syndrome of the right and left elbows.  The 
examiner should indicate whether there is evidence 
of mild, moderate or severe incomplete paralysis of 
the ulnar nerve; or whether there is evidence of 
complete paralysis of the ulnar nerve with 
"griffin claw" deformity due to flexor 
contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and 
hypothenar eminences, loss of extension of ring and 
little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb, and flexion of 
wrist weakened.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  Consideration should 
be given to the holdings in AB and 
Fenderson.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claims, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




